I have before me the majority opinion by Judge McLaughlin, in which I concur, and the dissenting opinion of Judge McClintock. I write this to clarify my position on the dissenting opinion, in view of what I consider an indefinite statement in the majority opinion.
I realize that this case cannot be reversed on the weight of the evidence without the concurrence of all three judges. Certain statements in the majority opinion would lead to the conclusion that this case was reversed, among other grounds, on the weight of the evidence. However, a study of that opinion should and does reveal that the case was reversed, among other grounds, upon the proposition that there was no sufficient evidence under the law to submit to the jury the proposition of an unavoidable accident or to excuse in any manner the defendant being on the wrong side of the road, which was negligence per se under the statute.